Per Curiam.
Matthew Aaron Burch appeals an order dismissing his motion to modify the final judgment of dissolution as to the parents' respective time-sharing of the children.1 Because the former husband did not show a substantial and unanticipated change of circumstances, the trial court properly denied modification. See Korkmaz v. Korkmaz , 200 So.3d 263 (Fla. 1st DCA 2016).
B.L. Thomas, C.J., and Osterhaus and Bilbrey, JJ., concur.

The order of dismissal left pending the issue of modification of child support. An order subsequently entered denying modification of child support. The order dismissing the petition for modification of child custody is therefore a final, appealable order. See Fla. R. App. P. 9.110(l).